COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ANNETTE BURRUS,                               §               No. 08-14-00265-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                346th District Court

 DAVID REYES AND SONIA                         §             of El Paso County, Texas
 VALENZUELA,
                                               §             (TC# 2012-DCV-03532)
                       Appellees.
                                             §
                                           ORDER

       On October 8, 2014 this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On October 14, 2014

Appellees timely filed an objection. The Court finds Appellees’ objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall now be filed in this Court on or before November 14, 2014.

       IT IS SO ORDERED this 15th day of October, 2014.

                                                    PER CURIAM